CAMPBELL, Judge.
In this appeal, appellant/wife, Virginia Lee Buscemi, challenges a final judgment of dissolution of marriage arguing that the trial court erred in setting the amount of permanent periodic alimony awarded wife, in ordering that the alimony award would automatically terminate if wife entered into a “full-time marital-type relationship with another person,” and in the characterization and manner of distribution of marital and non-marital assets. Appellee/cross-ap-pellant/husband, Daniel S. Buscemi, appeals the award of attorney’s fees to wife.
We find reversible error only in the provision that the alimony award to wife would automatically terminate upon the event wife entered into a “full-time marital-type relationship with another person” and direct that on remand that provision be stricken. While we believe the trial judge may have mistakenly characterized some of wife’s non-marital assets as marital assets, those assets were awarded to wife, and we conclude that a reversal to merely correct that mischaracterization would not properly result in any different distribution of assets between the parties. Our conclusion is arrived at and supported by the particular circumstances of this case and the manner in which the trial judge effected what we determine to be an equitable distribution of assets between the parties.
Affirmed in part and reversed in part and remanded.
RYDER, A.C.J., and ALTENBERND, J., concur.